Citation Nr: 0844925	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  08-17 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lower back 
disorder, status post lumbar laminectomy (for accrued 
purposes only).

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1956 to 
November 1960.  He died in February 2007.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2008, the appellant, through her representative, 
requested a hearing before the Board via videoconference.  
Accordingly, the case is REMANDED for the following action:

The RO should make the necessary arrangements 
to schedule the appellant for a Board hearing 
at the RO via videoconference.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




